Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending. Claims 15-20 were withdrawn.
Claims 1-4 and 11-12 are rejected herein.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,378,620 to Reckelhoff.

Regarding claim 1, Reckelhoff a medical work station/a display stand configured to support a display, the display stand comprising:
a display mount assembly (see figs 1, 6-7 or 10) configured to mount to and support a display (40) wherein the display comprises a television or a computer monitor.

a hub assembly (10 or 26) comprising a recess wherein the display mount extends from the hub assembly;
 a modular unit (27, 28, for example) positioned in the recess of the hub assembly, the modular unit comprising one of: a lighting unit , a mobile power supply unit, an air purifier unit, and a speaker unit; and

a leg (24, 26)  assembly extending from and configured to support the hub assembly.

Regarding claim 2, wherein the recess comprises a profile configured to correspond to the profile of the modular unit such that the modular unit is configured to be received within the recess.

Regarding claim 3, wherein the hub assembly comprises:

a first end seat;

a second end seat

an upper arm (arm 50, fig. 8, for example) extending between the first end seat and the second end seat; and

a lower arm (, lower or bottom plate supporting power system 28 ) extending between the first end seat and the second end seat; wherein one of the recess is formed between the upper arm and the lower arm.


Claim Rejections - 35 USC § 103

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reckelhoff.
	Reckelhoff does not expressly disclose a lighting element integrated into at least one of the upper arm or the lower arm of the hub assembly.However, to provide a lighting element integrated into at least one of the upper arm or the lower arm of the hub assembly is merely one of several straightforward possibilities which the skilled person would select without exercising inventive skill to provide lighting in the recess. Therefore, it would have been obvious matter of design choice to modify the recess of Reckelhoff to obtain the invention as specified in claim 4. 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,123, 127 to Ford.
Ford discloses a display stand that is capable of supporting a display, comprising:


a hub assembly (10, 16, 20, 26) comprising a recess;

a display mount assembly configured to mount to and support a display, wherein the display can be a television or a computer monitor, and wherein the display mount assembly comprises:
at least one support rod (12, 12) extending upwardly from the hub assembly; and upper and lower crossbeams (94, 92) are attached to the support rod, wherein the upper and lower crossbeams configured to mount to the display; and

a legs assembly (66, 66).

	Reckelhoff discloses the claimed invention as shown above but does not expressly disclose a modular unit removably received in the recess of the hub assembly, the modular unit comprising one of: a lighting unit, a mobile power supply unit, an air purifier unit, and a speaker unit. However, to provide a modular unit such as  a lighting unit, a mobile power supply unit, an air purifier unit, or a speaker unit is merely one of several straightforward possibilities which the skilled person would select without exercising inventive skill to provide a modular unit  in the recess for convenience while painting on the canvas since Ford has disclosed that the recess is to hold one of the artist’s tools or material.  Therefore, it would have been obvious matter of design choice to have the modular unit in the recess or box of Ford to obtain the invention as specified in claim 11. 



Regarding claim 12, wherein a height of at least one of the upper and lower crossbeams on the at least one support rod is adjustable.

Allowable Subject Matter
Claims 5-10 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/Primary Examiner, Art Unit 3632